                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


AMY FOTH,

                   Plaintiff,
                                                   Case No. 20-cv-113-pp
      v.

ANDREW M. SAUL,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
          TO PROCEED WITHOUT PREPAYING FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit is somewhat confusing, and the court will require

her to file an amended request to clear up the court’s questions. The plaintiff’s

affidavit indicates that she is not employed, she is not married, and she has no

dependents she is responsible for supporting. Dkt. No. 3 at 1. The plaintiff

states that she is not employed, but she lists monthly wages or salary of $196.

Id. at 2. The court asks that the plaintiff indicate the source of that $196 per


                                         1
month income. Similarly, the plaintiff lists no rent or mortgage payment, but

she does list household expenses of $225. Id. Whose household are the

expenses for, and how can the plaintiff pay more for expenses than she has

income each month? Perhaps the plaintiff lives with relatives or friends who

support her. Perhaps the plaintiff receives some sort of housing subsidy that

she didn’t realize she should disclose. There is no explanation provided and the

court requests that the plaintiff clarify her living situation. The plaintiff is

represented by counsel who should assist her in amending her request.

      The court ORDERS that the plaintiff shall file an amended Non-Prisoner

Request to Proceed in the District Court Without Prepaying the Filing Fee by

the end of the day on February 28, 2020. If the plaintiff does not provide a new

request in time for the court to receive it by the deadline, the court will deny

her request to proceed without prepaying the filing fee and require her to pay

the full $400 filing fee by a date certain.

      Dated in Milwaukee, Wisconsin this 6th day of February, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          2
